Whittteld, O. J.,
delivered the opinion of the court.
The description in the tax deed is as follows: “Home lot in lot 6, block 4, ward 1.” There may have been several “home-lots” in lot 6, and we think, under the authority of Bowers v. Andrews, 52 Miss., 596, the description is plainly void for patent ambiguity. The deed must stand or fall by itself. The assessment roll cannot aid the description in the deed. The doctrine of Bowers v. Andrews is still the law, as a matter of' course, notwithstanding sec. 3817 and like sections of the code of 1892. The fact that if the assessment roll furnishes some clew, which, if followed up by parol proof, would identify the-land as described on the assessment roll, does not at all affect’ the other proposition announced in Bowers v. Andrews—that a description in a tax deed will be void if the ambiguity therein is patent.

Reversed and remanded for decree in accordance with this-opinion.